PER CURIAM.
We conclude from a review of the entire record that the largely gratuitous recitation in the final judgment entered in October 1985, namely, that “title to the premises, which are the subject of this action, vested in the Defendant, Marion Wilson, at the death of her decedent,” incorrectly omitted the words “as trustee” after the words “Marion Wilson,” and that, accordingly, the trial court erred in denying the plaintiffs’ Motion for Correction of Clerical Error. The order under review is reversed with directions to enter a corrected final judgment in accordance with this opinion.
Reversed with directions.